UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

LANCE R. BISHOP, SR.,

                                    Plaintiff,
       vs.                                                       9:16-CV-01329
                                                                 (MAD/ATB)
DR. DAVID PRESSER, dentist,
DR. ROGERIO OLIVEIRA, dentist,
DR. TAHIR FAROOKI, dentist,
C. ATKINSON, nurse, formally known
as "Jane" Atkinson,

                              Defendants.
____________________________________________

APPEARANCES:                                              OF COUNSEL:

LANCE R. BISHOP, SR.
09-B-1765
Auburn Correctional Facility
P.O. Box 618
Auburn, New York 13021
Plaintiff pro se

OFFICE OF THE NEW YORK                                    JOHN F. MOORE, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorney for Defendants

Mae A. D'Agostino, U.S. District Judge:

                                           ORDER

       On November 7, 2016, pro se Plaintiff Lance R. Bishop, Sr., commenced this action,

pursuant to 42 U.S.C. § 1983 ("Section 1983"), against Defendants Dr. David Presser, Dr.

Rogerio Oliveira, Dr. Tahir Farooki, and Nurse C. Atkinson who provided medical care to

Plaintiff while he was in the custody of the New York Department of Corrections and Community

Supervision ("DOCCS") at the Clinton Correctional Facility ("Clinton") and Upstate Correctional
Facility ("Upstate"). See Dkt. No. 1. In his Amended Complaint, Plaintiff claims that Defendants

acted with deliberate indifference to his serious medical needs in violation of his Eighth

Amendment rights when treating his tooth pain and infection. See Dkt. No. 33 at ¶¶ 21-22.

Specifically, Plaintiff alleges that Defendants provided inadequate dental care because Dr.

Presser, Dr. Oliveira, and Dr. Farooki failed to immediately extract his tooth, and Nurse Atkinson

denied medication for his pain and access to emergency care. See id.

       On March 3, 2018, Defendants moved for summary judgment. See Dkt. No. 57.

Defendants argue that (1) Plaintiff failed to state a claim for deliberate indifference against all

Defendants; (2) Plaintiff failed to exhaust his administrative remedies against Dr. Presser, Dr.

Oliveira, and Dr. Farooki; and (3) Defendants are entitled to qualified immunity. See Dkt. No.

57-10 at 9-20. Plaintiff has opposed Defendants' motion. See Dkt. No. 64-3.

       After reviewing the entire record and considering the parties' submissions, on December

28, 2018, Magistrate Judge Andrew T. Baxter issued a Report-Recommendation in which he

recommended that the Court grant Defendants' Motion for Summary Judgment for failure to state

a claim and dismiss Plaintiff's Amended Complaint with prejudice.1 See Dkt. No. 73 at 2, 20. No

objections were filed.

       A court may grant a motion for summary judgment only if "the court determines that there

is no genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the moving party as a matter of law." Chambers v. TRM Copy Ctrs. Corp.,




       1
         Magistrate Judge Baxter found that summary judgment was not appropriate for failure to
exhaust administrative remedies because it would involve assessing Plaintiff's credibility. See
Dkt. No. 73 at 11-12. Further, Magistrate Judge Baxter did not reach an opinion regarding
Defendants' qualified immunity since he found that Defendants did not act with deliberate
indifference. See id. at 20 n.7.
                                                   2
43 F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion,

the court "'cannot try issues of fact; it can only determine whether there are issues to be tried.'"

Id. at 36-37 (quotation and other citation omitted).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable factual inferences in favor of

the nonmoving party. See id. at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255,

106 S. Ct. 2505, 2513-14, 91 L. Ed. 2d 202 (1986)) (other citations omitted). Where the

nonmovant either does not respond to the motion or fails to dispute the movant's statement of

material facts, the court may not rely solely on the moving party's statement of material facts;

rather, the court must be satisfied that the citations to evidence in the record support the movant's

assertions. See Giannullo v. City of N.Y., 322 F.3d 139, 143 n.5 (2d Cir. 2003).

       "Furthermore, in a pro se case, the court must view the submissions by a more lenient

standard than that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F.

Supp. 2d 289, 295 (N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594,

30 L. Ed. 2d 652 (1972)) (other citations omitted). "Indeed, the Second Circuit has stated that

'[i]mplicit in the right to self-representation is an obligation on the part of the court to make

reasonable allowances to protect pro se litigants from inadvertent forfeiture of important rights

because of their lack of legal training.'" Id. (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir.

1983)). "This liberal standard, however, does not excuse a pro se litigant from following the

procedural formalities of summary judgment." Id. (citing Showers v. Eastmond, No. 00 CIV.

3725, 2001 WL 527484, at *1 (S.D.N.Y. May 16, 2001)).

       When a party files specific objections to a magistrate judge's order and report-

recommendation, the district court "make[s] a de novo determination of those portions of the

                                                   3
report or specified proposed findings or recommendations to which objection is made." 28 U.S.C.

§ 636(b)(1)(C). However, "[g]eneral or conclusory objections, or objections which merely recite

the same arguments presented to the magistrate judge, are reviewed for clear error." O'Diah v.

Mawhir, No. 9:08-CV-322, 2011 WL 933846, *2 (N.D.N.Y. Mar. 16, 2011) (citations and

footnote omitted). After the appropriate review, "the court may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(1)(C).

        A litigant's failure to file objections to a magistrate judge's report and recommendation,

even when that litigant is proceeding pro se, waives any challenge to the report on appeal. See

Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) (holding that, "[a]s a rule, a party's failure to

object to any purported error or omission in a magistrate judge's report waives further judicial

review of the point" (citation omitted)). A pro se litigant must be given notice of this rule; notice

is sufficient if it informs the litigant that the failure to timely object will result in the waiver of

further judicial review and cites pertinent statutory and civil rules authority. See Frank v.

Johnson, 968 F.2d 298, 299 (2d Cir. 1992); Small v. Sec'y of Health and Human Servs., 892 F.2d

15, 16 (2d Cir. 1989) (holding that a pro se party's failure to object to a report and

recommendation does not waive his right to appellate review unless the report explicitly states

that failure to object will preclude appellate review and specifically cites 28 U.S.C. § 636(b)(1)

and Rules 72, 6(a), and former 6(e) of the Federal Rules of Civil Procedure).

        In the present matter, Magistrate Judge Baxter provided Plaintiff adequate notice that he

was required to file any objections to the Report-Recommendation, and informed him that failure

to object to any portion of the report would preclude his right to appellate review. See Dkt. No.

73 at 20-21. Specifically, Magistrate Judge Baxter informed the parties that "FAILURE TO

                                                     4
OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL PRECLUDE

APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing Small v.

Secretary of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72. 6(a), 6(e)." See id. Therefore, Magistrate Judge Baxter clearly provided

Plaintiff with sufficient notice of the consequences of failing to object to the Report-

Recommendation and the Court will review for clear error.

       A claim of inadequate medical care under the Eighth Amendment requires that a prisoner

prove "'deliberate indifference to [his] serious medical needs.'" Chance v. Armstrong, 143 F.3d

698, 702 (2d Cir. 1998) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The "deliberate

indifference" standard consists of both an objective component, which requires the plaintiff to

demonstrate that his alleged need is "sufficiently serious," and a subjective component, which

requires a showing that the defendant has acted with a "sufficiently culpable state of mind."

Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994).

       In the present matter, Plaintiff claims that Dr. Presser, Dr. Oliveira, and Dr. Farooki acted

with deliberate medical indifference because the dentists did not immediately extract his tooth.

See Dkt. No. 33 at ¶ 21. However, as Magistrate Judge Baxter correctly found, Plaintiff's

disagreement with the dentists' treatment is not enough to constitute a deliberate medical

indifference. See Dkt. No. 73 at 18; Chance, 143 F.3d at 703("It is well-established that mere

disagreement over the proper treatment does not create a constitutional claim"). Here, the three

dentists agreed that it was not appropriate to perform an extraction without first treating Plaintiff's

tooth infection and thus they all prescribed antibiotics and pain medication. See Dkt. No. 57-1 at

¶¶ 8-10, 16-19, 23-31, 36-44; Dkt. No. 64 at ¶¶ 8-10, 23-26, 36; Chance, 143 F.3d at 703 ("So




                                                   5
long as the treatment given is adequate, the fact that a prisoner might prefer a different treatment

does not give rise to an Eighth Amendment violation").

       Further, Magistrate Judge Baxter correctly found that Plaintiff failed to show that Nurse

Atkinson acted with a sufficiently culpable state of mind for denying emergency dental care. See

Dkt. No. 73 at 19-20. Nurse Atkinson's contemporaneous treatment notes and records reveal that

after examining Plaintiff's mouth, she did not find signs of infection or emergency. See Dkt. No.

57-1 at ¶¶ 57-60. At most, Plaintiff's allegations against Nurse Atkinson contend that she acted

negligently. However, even if Nurse Atkinson had acted negligently, "negligence is insufficient

to support an Eighth Amendment claim"). See Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010);

Cuoco v. Moritsugu, 222 F.3d 99, 106 (2d Cir. 2000) ("To establish the second element,

deliberate indifference, a plaintiff must show something more than mere negligence") (citations

omitted).

       Upon review of the Report-Recommendation, the parties' submissions, and the applicable

law, the Court finds no clear error in Magistrate Judge Baxter's recommendations and hereby

affirms and adopts the Report-Recommendation as the opinion of the Court.

       Accordingly, the Court hereby

       ORDERS that Magistrate Judge Baxter's Report-Recommendation (Dkt. No. 73) is

ADOPTED in its entirety for the reasons set forth therein; and the Court further

       ORDERS that Defendants' motion for summary judgment (Dkt. No. 57) is GRANTED;

and the Court further

       ORDERS that Plaintiff's Amended Complaint (Dkt. No. 33) is DISMISSED with

prejudice; and the Court further



                                                  6
       ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order on all parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: February 5, 2019
       Albany, New York




                                               7
